           Case 1:18-cv-09786-LGS Document 65 Filed 07/10/20 Page 1 of 4




                                         Defendant shall file a letter response by July 16, 2020.
BY ECF
Honorable Lorna G. Schofield             So Ordered.
United States District Court
Southern District of New York
                                         Dated: July 10, 2020
40 Foley Square
                                                New York, New York
New York, NY 10007
                 Re:      Amanda Johnson v. L'Oréal USA, Case No. 18-cv-09786-LGS
Dear Judge Schofield:
        We represent Plaintiff Amanda Johnson (“Johnson”) in the above-referenced action
against Defendant L’Oréal USA (“L’Oréal”). Pursuant to Rule III(A)(1) of Your Honor’s
Individual Rules of Practice and Local Rule 37.2, we write respectfully to request a pre-motion
conference to address several of L’Oréal’s discovery deficiencies. Plaintiff’s prior counsel
(Vladeck, Raskin & Clark, P.C., which included now-current counsel Allison Van Kampen),
conferred with Defendant over lengthy calls and correspondence over May-July 2019, after
which Plaintiff believed additional production addressing most issues would be forthcoming.
Since Outten & Golden’s appearance in this matter close to a year later, we have come to learn
that L’Oréal has made little additional progress in its production and has failed to produce
discovery on a number of key issues, despite previously representing that ESI was “essentially
complete.” 1 On June 2 and July 1, 2020, Plaintiff conferred with Defendant on these issues,
without resolution. 2 Plaintiff respectfully requests the Court’s intervention to compel
production of necessary discovery materials so that this matter may finally progress forward.
       ESI: Text Messages: With the exception of a handful of hard copy text messages
produced over a year ago, L’Oréal has not produced any text messages as part of ESI, including
those Defendant claimed it relied upon to justify Plaintiff’s firing. Plaintiff first raised this issue
with L’Oréal in summer 2019. A year later, no text messages have been produced, and L’Oréal
now inexplicably claims it never considered text messages as part of ESI. Coming from
L’Oréal’s experienced counsel, this position patently ridiculous.

1
  Contrary to this representation, on July 7, 2020, Defendant provided a list of ten categories of highly relevant
documents it claims it will produce by July 14: (1) “Demographic information pertaining to the Executive
Committee”; (2) “Documentation related to the Company’s commitment to diversity and inclusion”; (3) “Any non-
privileged investigation documents related to investigation(s) conducted while Plaintiff was employed and/or related
to Plaintiff’s behavior”; (4) “A copy of the World Wide Matrix 2018 final presentation”; (5) “Resume of the
individual who eventually replaced Plaintiff”; (6) “Additional documents related to executive coaching”; (7)
“Documents, if any exist, related to Dan [Bethelmy-Rada]’s performance”; (8) “Documents, if any exist, related to
[Rada’s] alleged disappearance”; (9) “Documents related to Plaintiff’s performance”; (10) “Any additional
responsive, non-privileged documents secured in Defendant’s final email, document, and/or other review.” Our
understanding is that Defendant agreed to production of these materials more than a year ago.
2
  In contrast, since Outten & Golden appeared as counsel on May 20, 2020, Plaintiff has produced over 1,600 pages
in response to L’Oréal’s various follow-up inquiries. We intend to make a final document production on or before
July 14 (with the exception of treatment notes for four therapy sessions, which, as explained to Defendant, are
currently inaccessible due to office closures in the pandemic, but should soon be in our possession).
           Case 1:18-cv-09786-LGS Document 65 Filed 07/10/20 Page 2 of 4
Honorable Lorna G. Schofield
July 9, 2020
Page 2
         Of concern, Defendant also admitted that, in the two years since Plaintiff first raised her
claims, it has failed to take any steps to collect text messages, including from the parties’ agreed-
upon ESI custodians. Defense counsel informed Plaintiff on the July 1, 2020 call that it planned
to initiate collection from three unilaterally-chosen custodians, and that it would limit these
searches to communications concerning Plaintiff’s firing. Defendant has since claimed that it
will produce text messages from most of the agreed ESI custodians, but insists that the parties
(again) meet and confer on search terms. This is too little, too late.
        Text messages are key ESI in this matter, and L’Oréal should be compelled to produce
these communications in accordance with the parties’ previously agreed ESI protocol. As is
clear from the 650+ pages of text messages Plaintiff has produced, text messaging was a
commonly used (if not primary) method of communication at L’Oréal. Indeed, the key protected
activity in this matter, of which L’Oréal has been aware since before it fired Johnson, is a text
message between Johnson and her boss, Rada. That Defendant undertook no effort at all to
locate and produce responsive text messages for nearly two years is overt discovery abuse that
should be sanctioned. Given Plaintiff’s concerns about Defendant’s failure to comply with its
preservation obligations, L’Oréal also should be compelled to produce any litigation holds, proof
of when they were sent, and a list of recipients (all previously requested by Plaintiff).
       ESI: Other Issues, Potential Spoliation: Plaintiff believes L’Oréal has not fulfilled its
discovery obligations with respect to non-text message ESI. While the parties negotiated search
terms and custodians between February 28 and July 25, 2019, it does not appear that L’Oréal
conducted the agreed-upon searches. Specifically, Plaintiff has received little relevant ESI that
does not include Plaintiff as a recipient.
        After providing only a sample of hit counts based on Plaintiff’s initial search terms,
Defendant began its ESI production on July 23, before it received Plaintiff’s revised search
terms. (Subsequent requests for hit counts have been ignored, hindering Plaintiff’s ability to
modify searches.) While the parties agreed to an ESI protocol in February 2020, it appears that,
for Plaintiff, it was a fool’s errand, as Defendant claimed to have already essentially completed
its ESI production at that point. On February 4 and 7, 2020, Plaintiff raised concerns that
Defendant had produced few communications that did not include Johnson either as a direct
sender/recipient or on copy, suggesting other custodians had not been searched. Defendant
denied any such limitation. We reiterated these concerns on June 2, 2020, providing as an
example the lack of communications concerning Plaintiff’s firing. Defendant claimed that there
were few written termination communications due to the allegedly “short timeframe” between
the purported complaint(s) about Johnson and her dismissal. This justification does not align
with statements in L’Oréal’s Answer or its prior representations to the Court. 3
        Defendant changed its story yet again after we provided it with examples of emails – key
to the decision to terminate Johnson – that were not produced as ESI. These emails had been
produced in hard copy as part of Defendant’s Initial Discovery Protocol responses back in early
2019. Defendant has been unable to explain why these emails were not collected and produced
as part of ESI, beyond stating that the documents were “not available in the collected email.”
Curiously, just recently on June 26, 2020, Defendant made a supplemental production which

3
  Defendant in its Answer asserts that Plaintiff “was fired for a pattern of unprofessional conduct that surfaced
during her final months” at L’Oréal. (Dkt. 22, Preliminary Statement). In the parties’ February 2020 joint letter to
the Court, L’Oréal stated, “In the first quarter of 2018 [more than three months before she was fired], Plaintiff met
with … Human Resources on several occasions” concerning her performance and complaints received.
            Case 1:18-cv-09786-LGS Document 65 Filed 07/10/20 Page 3 of 4
Honorable Lorna G. Schofield
July 9, 2020
Page 3
contained highly relevant ESI concerning Johnson’s firing, although the production did not
include the hard copy emails. On July 1, 2020 D efendant claimed to be investigating the issue,
but has not provided any insight other than to suggest it had searched the @loreal.com domain
but not the @matrix.com domain. 4 At best, Defendant has failed to search an entire email
domain for relevant discovery. However, given that Defendant only produced relevant ESI
concerning Johnson’s firing two weeks ago (and made no effort to collect text messages), and
only after Plaintiff challenged the sufficiency of its production, we believe L’Oréal has
intentionally withheld discovery, or perhaps permitted spoliation. We therefore respectfully
request a conference on this issue, and that L’Oréal be compelled to produce hit counts for all
ESI searches, as well as all outstanding ESI.
        Defendant’s Investigation: Defendant refuses to produce discovery concerning its
investigation of Johnson’s claims referenced in its Answer and press statements, 5 asserting
general objections based on “attorney-client privilege and/or [] work product.” The requested
material is not privileged, and, in any event, Defendant has waived any applicable privileges. For
one, factual material (statements and documents) obtained in connection with the investigation is
not privileged. See, e.g., Schomburg v. New York City Police Dep’t, 298 F.R.D. 138, 143
(S.D.N.Y. 2014). Specifically, statements made by witnesses to HR two years before defense
counsel had an opportunity to prepare them for deposition cannot be replicated in discovery.
        Moreover, L’Oréal relies on its internal investigation to both support its defense and
publicly attack Plaintiff. By doing so, L’Oréal has waived any applicable privileges. See Barbini
v. First Niagara Bank, N.A., 331 F.R.D. 454, 462 (S.D.N.Y. 2019) (“Such one-sided reliance
creates the type of unfairness to opposing counsel that waives the communication’s privilege.”);
In re Cty. of Erie, 546 F.3d 222, 229 (2d Cir. 2008) (privilege is forfeited “when a party uses an
assertion of fact to influence the decisionmaker while denying its adversary access to privileged
material potentially capable of rebutting the assertion”) (citation and internal quotation marks
omitted). “[B]oth the attorney-client and work-product privileges may be waived if a party puts
the privileged communication at issue by relying on it to support a claim or defense.” Koumoulis
v. Indep. Fin. Mktg. Grp., Inc., 295 F.R.D. 28, 40, 47 (E.D.N.Y. Nov. 1, 2013); Chevron Corp. v.
Donziger, No. 11 Civ. 691, 2013 WL 6182744, at *3 (S.D.N.Y. Nov. 21, 2013) (unfair to permit
party to “rely on its privileges to deprive its adversary of access to material that might disprove
or undermine the party's contentions”). 6
        Here, Defendant has used its “investigation” to attack Plaintiff’s credibility, thus putting
at issue the credibility of the investigation L’Oréal contends failed to “corroborate” Plaintiff’s
claims. This material is indisputably relevant and should be produced. At the very least,

4
 We question this purported justification. Both the hard copy emails at issue and previous ESI were sent from
“@matrix.com” email accounts.
5
  Specifically, that, “[Johnson’s] allegations were promptly investigated. Defendant’s investigation included
interviewing Johnson’s team members who would have been in a position to witness the alleged behaviors,
including those identified in the Complaint as witnesses. Not one of those individuals corroborated Johnson’s
outlandish claims.” Similarly, L’Oréal stated to the press that it “investigated [Johnson’s allegations] with great
care.”
6
  Defendant has claimed that, in discussions with Plaintiff’s prior counsel “in early 2020,” it agreed to withdraw its
Farragher-Ellerth defense, and, as a result, Plaintiff purportedly agreed not to seek the discovery concerning the
investigation. Plaintiff’s prior counsel disputes that any such agreement was reached, and Defendant has not
formally withdrawn its defense. Even so, the presence of a Farragher-Ellerth defense is not the only consideration.
              Case 1:18-cv-09786-LGS Document 65 Filed 07/10/20 Page 4 of 4
Honorable Lorna G. Schofield
July 9, 2020
Page 4
Defendant should be ordered to clarify and its explain its wholesale objections. 7
           We thank the Court for its consideration.


                                                         Respectfully submitted,


                                                         /s/ Gregory S. Chiarello


                                                         Gregory S. Chiarello
                                                         Allison L. Van Kampen

c: All counsel of record (via ECF)




7
    Defendant has stated it will provide a privilege log for the 2018 investigation but has not yet done so.
